106 F.3d 404
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kareem A. NAGIB, Defendant-Appellant.
No. 96-3471.
United States Court of Appeals, Seventh Circuit.
Submitted Jan. 6, 1997.*Decided Jan. 17, 1997.Rehearing and Suggestion for Rehearing En Banc Denied Feb. 21, 1997.

Before POSNER, Chief Judge, and WELLFORD** and EASTERBROOK, Circuit Judges.

ORDER

1
The judgment of the district court is affirmed for the reasons stated by that court.


2
AFFIRMED.



*
 This successive appeal has been assigned to the original panel under Internal Operating Procedure 6(b).  The panel heard oral argument on the initial appeal and is unanimously of the view that a second argument is unnecessary


**
 Hon.  Harry W. Wellford, Circuit Judge for the Sixth Circuit, is sitting by designation